LATTIMORE, Judge.
— Conviction for keeping an open saloon; punishment, a fine of $100.00.
The information in this case charges as follows; omitting formal parts: “Ruth Weeks did then and there operate and assist in operating an open saloon, and was then and there directly interested and indirectly interested in the operation of an open saloon.” Manifestly said information was bad. It wholly failed to charge any of those acts or things which enter into the definition of an open saloon. An informtion in exactly the same form was held bad in Weinberger v. State, 98 S. W. (2d) 356; Stewart v. State, 98 S. W. (2d) 357; Barrow v. State, 98 S. W. (2d) 358. Upon the authority of the above mentioned cases the information herein is wholly defective.
The judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered, dismissed.